Case: 10-20461 Document: 00511438418 Page: 1 Date Filed: 04/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2011

                                       No. 10-20461                         Lyle W. Cayce
                                                                                 Clerk

KENYON INTERNATIONAL EMERGENCY SERVICES, INC.,

                                                   Plaintiff-Appellant
v.

MARK MALCOLM; GRADY BRAY; RONALD CRANE, JR; DISASTER
MANAGEMENT INTERNATIONAL CORPORATION; BRAY ASSOCIATES;
CRISIS HUMAN SERVICES, INC; MARJORIE BRAY; LEAH HAWLEY;
KATHY ROCK; JAMES FAIRBROTHER; SHARON FAIRBROTHER,

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CV-3550


Before GARWOOD, GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.